Citation Nr: 1105172	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-17 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for gastroesophageal 
reflux disease (GERD).  


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel  


INTRODUCTION

The Veteran served on active military duty from May 1999 to July 
2008.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  
In that decision, the RO granted a claim for service connection 
for GERD (effective July 9, 2008) with a noncompensable rating.  

In April 2009, the Veteran filed his substantive appeal for this 
claim.  He also mentioned several other matters which were not 
currently on appeal.  The RO sent a letter explaining that the 
matters were not on appeal and asking him to clarify his intent.  
He responded in a May 2009 letter, but did not state he was 
filing a notice of disagreement or a claim to reopen as to the 
other matters.  The Board finds there are no other issues before 
it at this time except for the initial compensable rating for 
GERD.  

The Veteran was granted a total disability rating for individual 
unemployability (TDIU) in June 2009; further discussion of that 
issue is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  


FINDING OF FACT

GERD has not been manifested by at least two or more of the 
following on a less than severe scale: persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation; 
accompanied by substernal or arm or shoulder pain; and productive 
of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for GERD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7346 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's initial compensable rating claim for GERD arises 
from his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran 
received proper notice for his service connection claim for GERD 
in March 2008.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
All identified and available records are in the file.  Service 
treatment and VA records are in the file.  The Veteran was given 
a VA examination in March 2008.  The duties to notify and assist 
have been met.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2010).  The entire period is considered for the possibility of 
staged ratings.  Consideration will be given to the possibility 
of separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-
connected disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).  

In exceptional cases, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be awarded.  
38 C.F.R. § 3.321 (b)(1) (2010).  Under Thun v. Peake, 22 Vet App 
111 (2009), there is a three-step inquiry for determining whether 
a Veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Id.  Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Id.  Third, 
if the rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When, after careful consideration of all 
evidence a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
By reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element to be considered 
by the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

Since the initial grant of service connection, the Veteran's 
disability has been assigned a noncompensable rating.  The 
Veteran's disability has been rated under DC 7346, hernia hiatal.  
Under this diagnostic code, a 10 percent rating is warranted when 
there is a hiatal hernia with two or more of the symptoms (of 
less severity) for the 30 percent evaluation.  38 C.F.R. § 4.114, 
DC 7346.  A 30 percent disability evaluation is contemplated for 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Id.  A 60 percent evaluation 
is warranted when there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  

In a May 2009 statement, the Veteran asserted his GERD and other 
service-connected disabilities make him unable to stay fit and 
healthy.  In his August 2008 notice of disagreement, he said his 
condition was worse than what the March 2008 VA examination 
report noted.  

The Veteran separated from service in July 2008 and his treatment 
records show he suffered from GERD while in service.  The first 
record noting a problem was in February 2004.  The Veteran 
complained of heartburn every day for the past year.  Sometimes 
it woke him at night.  The assessment was probable GERD.  He was 
prescribed medication and preventative measures were discussed.  
In May 2004, the Veteran said he had a 3-year history of 
progressive reflux associated with regurgitation and burning.  It 
was worse with caffeine and spicy foods but completely resolved 
when the Veteran took Tagamet, his prescribed medication.  

Esophagogastroduodenoscopy (EGD) findings from May 2004 showed 
that the esophagus was within normal limits except for a small 
hiatal hernia.  The stomach and duodenum were within normal 
limits.  Medication was recommended.  

In August 2005, a service treatment record followed up on the 
Veteran's GERD.  He complained that his medication was not 
working lately.  He was experiencing a lot of heartburn.  He had 
no abdominal pain or weight loss.  His diet had changed; he 
overate and sometimes ate foods he knew would aggravate the 
condition.  He also occasionally ate prior to bed.  He avoided 
smoking, caffeine, and alcohol.  He had no tarry stools or 
diarrhea.  The abdomen was soft with no tenderness.  

An October 2005 service treatment record shows the Veteran was 
diagnosed with gastritis and given a gastrointestinal cocktail.  
He was told to avoid certain foods and over the counter 
medicines.  He complained of burning to the throat, down his 
chest, and into his stomach.  He had nausea.  On a December 2006 
post-deployment form, he said his GERD had stayed the same during 
deployment.  

In February 2008, abdomen tenderness of the right upper quadrant 
was found; there was also muscle guarding.  The pain was sharp 
and intermittent.  There was no regurgitation, bowel movement 
frequency was normal and there was no change in the stool.  He 
had no nausea, vomiting bloating or abdominal swelling.  

The Veteran received a VA examination in March 2008 (he was still 
on active duty at the time).  He said he developed problems with 
heartburn when he went to Iraq.  He was placed on Aciphex twice a 
day.  The symptoms of heartburn had subsided.  He was on a 
restricted diet and since following this regimen the incidence of 
acid reflux has been stabilized.  There was no evidence of hernia 
upon examination of the abdomen and no tenderness in this area.  
The diagnosis was GERD, on medication.  

Since the examination, only an October 2008 VA addendum showed 
that the Veteran complained of epigastric pain.  It was unclear 
as to whether he was not prescribed medication at the time or if 
he was just not taking his medication.  No hernias or abdomen 
abnormalities were found.  By December, the Veteran was described 
in a VA progress note as having a history of GERD.  He had no 
change in bowel habits and no rectal bleeding.  New medication 
was prescribed.  

A February 2009 VA primary care record noted the Veteran was on 
medication for GERD.  At a March 2009 VA examination for mental 
health, the Veteran stated that his medications for acid reflux 
were working for the most part.  

The Board finds that an initial compensable rating for service-
connected GERD is not warranted.  The evidence does not show that 
his disability picture more nearly approximates the criteria for 
a compensable rating.  He has not been shown to have at least two 
of the following symptoms: persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  Only one episode of epigastric distress 
was shown during the time period on appeal.  During service, the 
records document that the Veteran would complain of specific 
symptoms from GERD.  He has not complained of these symptoms 
during the time period on appeal.  Most recently the Veteran 
stated that his medication had helped to mostly control symptoms.  
A disability picture warranting a compensable rating is not shown 
by the evidence.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 
509-510, the Board has considered whether any staged ratings are 
appropriate for the service-connected GERD.  As explained above, 
the Board finds that no staged ratings are warranted in this 
case.  

The Board has determined that the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology.  As a result, the assigned schedular evaluation 
is adequate.  Thun v. Peake, 22 Vet. App. at 115.  

Under these circumstances, there is no basis to assign a 
compensable rating for the service-connected GERD.  The benefit 
of the doubt rule is not for application and appeal is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to an initial compensable rating for GERD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


